The judgment of the court (Slidell, J. recusing himself, having been of counsel,) was pronounced by
Eustis, C. J.
This is an appeal taken by Mrs. Wilkinson, authorized by her husband, from a judgment of the Court of the Fifth District of New Orleans, rendered on four notes of the series adjudicated upon in the case just decided. The judgment was to the same effect as in that case. The principles involved in both are the same, except as to the mode of discharging the obligations contracted by the debtors.
The notes sued on in this case are all payable part in current funds, and the balance in notes of the Bank of the United States.
Under the decisions of the Supreme Court of Mississippi on the non-payment of the notes, we would not be authorised to give judgment absolutely for the portion of the notes payable in current funds. As we are at present advised, the party can only recover the value of that description of paper called current funds at the periods the notes severally fell due.
In the case of Wilson Petit and Smith v. Lambeth and Thompson, (not reported,) an action was brought on a bill of exchange against the defendants on an acceptance in current city notes. The judge of the Fourth District Court of New Orleans gave judgment for the plaintiffs, on the ground that the obligation of the defendants gave to them the privilege of paying the bill at maturity, in current city notes, but as they failed to do so, the obligation became absolute to pay the amount of the bill in specie. This judgment we affirmed on appeal for the reasons given by the learned judge. This decision we thought in conformity with the principles stated by Pothier on Obligations, § 496, 497.
The present case must, however, be determined under the jurisprudence of Mississippi, and we have no sufficient evidence in which we can close it. The case does not appear to have been prepared by either party with a view to this disposition of it, and it must be remanded for anew trial.
It is therefore ordered that the judgment of the court below be reversed, and the cause remanded for further proceedings according to law; the appellees paying the costs of this appeal.